Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154754                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                  SC: 154754
                                                                     COA: 324460
                                                                     Wayne CC: 13-009779-FC
  THYRONE DESHAWN EVANS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 27, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Kennedy (Docket No. 154445) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




         WILDER, J., took no part in this decision.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2017
         t0503p
                                                                               Clerk